Exhibit 10.2

 

EXECUTION COPY

 

STANDSTILL AGREEMENT

 

This Standstill Agreement dated December 10, 2003, between Quixote Corporation,
a Delaware corporation (the “Company”) and Peek Corporation, a Delaware
corporation (the “Stockholder”).

 

The Stockholder currently owns an aggregate of 180,723 shares of the $0.01-2/3
par value Common Stock (such class of common stock being referred to herein as
“Common Stock”) of the Company, consisting of the Escrowed Shares and the RRA
Shares.  For purposes of this Agreement,

 

“Voting Securities” shall mean all classes of capital stock of the Company which
are then entitled to vote generally in the election of directors;

 

“Escrowed Shares” shall mean those 150,603 shares of Voting Securities owned by
the Stockholder or Related Parties (as defined below) and subject to the Escrow
Agreement dated December 10, 2003 by and among Vision Acquisition Corporation, a
subsidiary of the Company, Peek Traffic Systems, Inc. and Peek Traffic, Inc.,
subsidiaries of the Stockholder, and the named Escrow Agent (the “Escrow
Agreement”); and

 

“RRA Shares” shall mean those 30,120 shares of Voting Securities owned by the
Stockholder or Related Parties and subject to the Registration Rights Agreement
dated December 10, 2003 between the Company and the Stockholder (the
“Registration Rights Agreement”).

 

NOW THEREFORE, in order to provide a constructive and mutually beneficial
relationship between the Stockholder and the Company, the parties agree as
follows:

 

1.             Term of Agreement.

 

Except as otherwise expressly provided herein, the respective covenants and
agreements of the Stockholder and the Company contained in this Agreement will
continue in full force and effect for a period of three (3) years, commencing on
the date hereof.

 

2.             Covenants of the Stockholder.

 

Prior to the termination of this Agreement and subject to the further provisions
hereof:

 

(a)           None of the Stockholder, any of its stockholders or any persons
controlled by or controlling the Stockholder or its stockholders (collectively,
the “Related Parties”), will, directly or indirectly, acquire any Voting
Securities (except by way of stock dividends or other distributions or offerings
made available to holders of Voting Securities generally) if the effect of such
acquisition would be to increase the aggregate voting power in the

 

--------------------------------------------------------------------------------


 

election of directors of all Voting Securities then owned by the Stockholder and
the Related Parties to greater than five percent (5%) of such total combined
voting power of all the Voting Securities then outstanding; provided that:

 

(i)            the Stockholder and the Related Parties may acquire Voting
Securities without regard to the foregoing limitation if any of the following
events shall occur:  (A) a tender or exchange offer is made by any person or 13D
Group (as hereinafter defined) (other than an affiliate of, or any person acting
in concert with, the Stockholder or the Related Parties) to acquire Voting
Securities which, if added to the Voting Securities (if any) already owned by
such person or 13D Group, would represent more than 15% of the total combined
voting power of all Voting Securities then outstanding, (B) it is publicly
disclosed or the Stockholder otherwise learns that Voting Securities
representing more than 15% of the total combined voting power of all Voting
Securities then outstanding have been acquired subsequent to December 10, 2003,
or are proposed (in a public announcement or filing) to be acquired subsequent
to such date by any person or 13D Group (other than an affiliate of, or any
person acting in concert with, the Stockholder or the Related Parties), or (C)
any person or 13D Group (not including the Stockholder or the Related Parties or
any affiliates thereof) shall beneficially own Voting Securities representing a
percentage of the total combined voting power of all outstanding Voting
Securities which exceeds the greater of (x) 15% or (y) the largest percentage of
such total combined voting power represented by all Voting Securities owned at
any time by the Stockholder or the Related Parties, and would be required (under
rules and regulations in effect on the date hereof) to file a statement on
Schedule 13D with the Securities and Exchange Commission reporting beneficial
ownership of such Voting Securities.  As used herein, the term “13D Group” shall
mean any group of persons formed for the purpose of acquiring, holding, voting
or disposing of Voting Securities which would be required under Section 13(d) of
the Exchange Act and the rules and regulations thereunder (as now in effect and
based on present legal interpretations thereof) to file a statement on
Schedule 13D with the Securities and Exchange Commission as a “person” within
the meaning of Section 13(d)(3) of the Exchange Act if such group beneficially
owned Voting Securities representing more than 5% of the total combined voting
power of all Voting Securities then outstanding; and

 

(ii)           none of the Stockholder or the Related Parties shall be obligated
to dispose of any Voting Securities if the aggregate percentage ownership of the
Stockholder and the Related Parties is increased as a result of a
recapitalization of the Company or any other action taken by the Company or its
affiliates other than the Stockholder or the Related Parties.

 

Within five (5) business days of any acquisition or disposition of any Voting
Securities, Stockholder and Related Parties shall advise the Company of the
number of Voting Securities acquired or disposed of.

 

2

--------------------------------------------------------------------------------


 

(b)           None of the Stockholder or the Related Parties shall deposit any
Voting Securities in a voting trust or subject any Voting Securities to any
arrangement or agreement with respect to the voting of such Voting Securities
other than this Agreement.

 

(c)           None of the Stockholder or the Related Parties shall (i) initiate,
propose, encourage or participate (other than by giving a proxy or consenting in
a manner consistent with its obligations under this Agreement), or otherwise act
as a “participant”, in any “solicitation” or “proxies” (as such terms are
defined in SEC Regulation 14A), including action by written consent, (ii) become
a “participant” in any “election contest” (as such terms are defined or used in
SEC Rule 14a-11) with respect to the Company, nominate any person for election
as a director, or seek to advise, encourage or influence any person with respect
to the voting of any Voting Securities or soliciting proxies for the election of
such person, or (iii) initiate, propose or otherwise solicit or participate in
the solicitation of any stockholder for the approval of one or more stockholder
proposals with respect to the Company (as described under SEC Rule 14a-8) or
encourage any other person to initiate any stockholder proposal relating to the
Company, or (iv) otherwise seek to influence or control the management or
policies of the Company.

 

(d)           None of the Stockholder or the Related Parties shall join a
partnership, limited partnership, syndicate or other group, or otherwise act in
concert with any other person, for the purpose of acquiring, holding, voting or
disposing of Voting Securities, or otherwise become a “person” within the mean
of Section 13(d)(3) of the Exchange Act (in each case other than solely as the
Related Parties).

 

(e)           During the term of this Agreement, the Stockholder and the Related
Parties agree to refrain from selling, disposing of, or making any other
arrangement to sell or dispose of any Voting Securities held during such period
by the Stockholder and any Related Parties; provided however that the
Stockholder and Related Parties may sell or otherwise dispose of the RRA Shares
pursuant to an effective Shelf Registration Statement or Subsequent Registration
Statement (as those terms are defined in the Registration Rights Agreement).

 

3.             Voting by the Stockholder.

 

(a)           The Stockholder shall vote the total number of Voting Securities
or shares of any other class of capital stock of the Company entitled to vote
generally on matters submitted to a vote of the Company’s stockholders that the
Stockholder beneficially owns (whether now owned or hereafter acquired) and to
which the Stockholder is entitled to vote in accordance with the provisions of
this Section 3.

 

(b)           The Stockholder shall take such action as may be required so that
all Voting Securities owned by the Stockholder or the Related Parties are voted
for nominees to the Board of Directors as nominated by the Company and, unless
the Company otherwise consents in writing, as directed by the Company for all
other matters to be voted on by the

 

3

--------------------------------------------------------------------------------


 

holders of Voting Securities.  The Stockholder and the Related Parties, as
holders of Voting Securities, shall be present, in person or by proxy, at all
meetings of stockholders of the Company so that all Voting Securities owned
directly or beneficially by the Stockholder and the Related Parties may be
counted for the purpose of determining the presence of a quorum at such
meetings.

 

(c)           (i)            To effectuate the voting requirements set forth in
this Section 3, the Stockholder agrees that it shall vote, and shall cause the
Related Parties to vote, on all matters submitted to the vote of holders of
Voting Securities using a special form of proxy to be furnished by the Company
pursuant to which the Stockholder and the Related Parties shall give written
instructions that Voting Shares held directly or beneficially by the Stockholder
or the Related Parties shall be voted in accordance with the applicable
provisions of this Section 3.  Stockholder and Related Parties shall provide the
Company with evidence of their compliance with this Section 3.

 

(ii)           The Stockholder shall deliver to the Company, prior to any vote
by the holders of Voting Securities, a report indicating the number of shares
owned by the Stockholder and the Related Parties if the number of shares has
changed from the amount reported in the most recent Schedule 13D or 13G filed by
the Stockholder or filed on its behalf or on behalf of the Related Parties.

 

4.             Miscellaneous.

 

(a)           The Stockholder and the Related Parties, on the one hand, and the
Company, on the other, acknowledge and agree that irreparable damage would occur
in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically the terms and provisions hereof in any court of the United
States or any state thereof having jurisdiction, in addition to any other remedy
to which they may be entitled at law or equity.

 

(b)           If any provision of this Agreement is in violation of any statute,
rule, regulation, order or decree of any governmental authority, court or
agency, or subjects the Stockholder or the Related Parties to governmental
regulation to which it is not now subject, which violation or regulation would
have a material adverse impact on the Stockholder or the Related Parties taken
as a whole, then the Stockholder or the Related Parties shall be relieved of its
obligations under such provision to the minimum extent necessary to cure such
violation or eliminate the applicability of such regulation; provided that this
subparagraph shall not apply to any such violation or regulation resulting in
part from activities of the Stockholder or the Related Parties other than its
ownership of Voting Securities and the consummation of the transactions
contemplated by this Agreement; and provided further that in the event the
Stockholder or the Related Parties is relieved of his or

 

4

--------------------------------------------------------------------------------


 

its obligations under any provision of this Agreement pursuant to this
subparagraph, the Company may terminate this Agreement as to that party, in its
sole discretion.

 

(c)           All Voting Securities owned by the Stockholder or by the Related
Parties shall bear the following legend on certificates representing such Voting
Securities, and the Stockholder individually or the Related Parties shall
present or cause to be presented promptly all certificates representing Voting
Certificates now owned or hereafter acquired by the Stockholder or the Related
Parties, for the placement thereon of the following legend, which will remain
thereon as long as such Voting Securities are subject to the restrictions
contained in this Agreement:

 

The securities represented by this certificate are subject to the provisions of
an Agreement dated December        , 2003, between Quixote Corporation and Peek
Corporation and may not be sold or transferred except in accordance therewith. 
A copy of said Agreement is on file at the executive office of Quixote
Corporation.

 

Upon prior written notice to the Stockholder, the Company may enter a stop
transfer order with the transfer agent or agents of Voting Securities against
the transfer of Voting Securities except in compliance with the requirements of
this Agreement.  The Company agrees to remove promptly and stop transfer order
with respect to, and issue promptly unlegended certificates in substitution for,
certificate for any Voting Securities that are no longer subject to the
restrictions contained in this Agreement.

 

(d)           As used herein, the term “affiliate” shall have the meaning set
forth in Rule 12b-2 under the Exchange Act and the term “person” shall mean any
individual, partnership, corporation, trust or other entity.

 

(e)           This Agreement contains the entire understanding of the parties
with respect to the transactions contemplated hereby and this Agreement may be
amended only by an agreement in writing executed by the parties hereto.

 

(f)            Descriptive headings are for convenience only and shall not
control or affect the meaning or construction of any provision of this
Agreement.

 

(g)           For the convenience of the parties, any number of counterparts of
this Agreement may be executed by the parties hereto and each such executed
counterpart shall be, and shall be deemed to be, an original instrument.

 


(H)           ALL NOTICES, REQUESTS, PAYMENTS, INSTRUCTIONS, OR OTHER DOCUMENTS
TO BE GIVEN HEREUNDER SHALL BE IN WRITING, AND SHALL BE DEEMED TO HAVE BEEN DULY
GIVEN IF (I) DELIVERED PERSONALLY (EFFECTIVE UPON DELIVERY), (II) MAILED BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID
(EFFECTIVE FIVE BUSINESS DAYS AFTER DISPATCH), (III) SENT BY A REPUTABLE,
ESTABLISHED COURIER SERVICE THAT GUARANTEES NEXT BUSINESS DAY DELIVERY
(EFFECTIVE


 


5

--------------------------------------------------------------------------------



 


THE NEXT BUSINESS DAY), OR (IV) SENT BY FACSIMILE, FOLLOWED WITHIN 24 HOURS BY
CONFIRMATION BY ONE OF THE FOREGOING METHODS (EFFECTIVE UPON THE FIRST BUSINESS
DAY AFTER RECEIPT OF THE FACSIMILE IN COMPLETE, READABLE FORM).  NOTICES TO EACH
PARTY SHALL BE ADDRESSED AS SET FORTH BELOW (OR TO SUCH OTHER ADDRESS AS THE
RECIPIENT PARTY MAY HAVE FURNISHED TO THE SENDING PARTY FOR THE PURPOSE PURSUANT
TO THIS PARAGRAPH 4(H)).


 

If to Company:

 

Quixote Corporation

One East Wacker Drive

Chicago, Illinois  60601

Facsimile No.: (312) 467-0197

Attention:  Leslie J. Jezuit

 

With a copy to:

 

Holland & Knight LLC

131 S. Dearborn Street, 30th Floor

Chicago, Illinois 60603

Facsimile No.: (312) 578-6666

Attention:  Anne Hamblin Schiave

 

If to Stockholder:

 

Peek Corporation

2511 Corporate Way

Palmetto, FL  34221

Attn: Andy Roake, CEO

Facsimile: 941-365-0837

 

With a copy (which shall not constitute notice) to:

 

Allen & Overy

1221 Avenue of the Americas

New York, NY 10020

Attn:  Hugh McDonald

Facsimile:  212-610-6399

 

or at such other address as the party to be served with notice may have
furnished in writing to the party seeking or desiring to serve notice as a place
for the service of notice.

 

6

--------------------------------------------------------------------------------


 

(i)            This Agreement shall be governed by, construed in accordance
with, and enforced under the substantive laws of the State of Illinois without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Illinois or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Illinois.

 

(j)            Any legal action, suit or proceeding arising out of or relating
to this Guaranty or the transactions contemplated hereby shall be instituted
exclusively in the courts of the State of Illinois, located in the City of
Chicago or, provided subject matter jurisdiction exists, in the United States
Federal Court for the Northern District of Illinois, located in Chicago,
Illinois, and each party hereto agrees not to assert as a defense in any such
action, suit or proceeding, any claim that it is not subject personally to the
jurisdiction of such courts, that its property is exempt or immune from
attachment or execution, that the action, suit or proceeding is brought in an
inconvenient forum, that the venue of the action, suit or proceeding is improper
or that this Agreement or the subject matter hereof may not be enforced in or by
such court.  Each party further irrevocably submits to the exclusive
jurisdiction of such courts in any such action, suit or proceeding.

 

(k)           From and after the termination of this Agreement, the covenants of
the Parties set forth herein shall be of no further force or effect and the
Parties shall be under no further obligation with respect thereto.

 

(l)            This Agreement shall become effective as of the date first
written above.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Stockholder and the Company have caused this Agreement
to be duly executed by their respective officers, each of whom is duly
authorized, all as of the day and year first above written.

 

 

QUIXOTE CORPORATION

 

 

 

 

 

By:

 /s/ LESLIE JEZUIT

 

 

Name:  LESLIE JEZUIT

 

Title:  President

 

 

 

PEEK CORPORATION

 

 

 

 

 

By:

 /s/ ANDREW ROAKE

 

 

Name:  ANDREW ROAKE

 

Title:  Director

 

8

--------------------------------------------------------------------------------